Title: From George Washington to Jonathan Trumbull, Sr., 4 August 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Philadelphia Augt 4th 1777

I have been honored with your Letter of the 28th ulto—I confess the conduct of the Enemy is distressing beyond measure, and past our

comprehension—On thursday and friday last their Fleet consisting of two hundred and twenty eight Sail, were beating off the Capes of Delaware, as if they intended to come in. From this circumstance, nobody doubted but that Philadelphia was the immediate object of their expedition, and that they would commence their operations as soon as possible—They have stood out to Sea again, but how far, or where, they are going remains to be known—From their entire command of the water they derive immense advantages, and distress us much by harrassing and marching our Troops from post to Post—I wish we could fix on their Destination—in such case, I should hope we would be prepared to receive them.
I had been advised before that the Northern Army had taken post below Fort Edward—I am told by those acquainted with the Country, that Fort Edward is not tenable, and that the Grounds where the Army now is are good and pretty defensible. I hope they will prove so on trial—If Fort Edward was so situated, and the evacuation necessary, though I regret the expence incurred in building the barracks &c. yet their destruction might be advisable, as otherwise they would have afforded shelter and protection to the Enemy. I should be happy, if I could spare the reinforcement of Continental Troops which you mention—But it cannot be done—We now feel sensibly the fatal consequences arising from the deficiency in our Regiments, and that languor which has but too generally prevailed throughout the States—If the Quota of men exacted from the States were compleat, we could, with great ease, check the progress of General Burgoyne, and bid defiance to all their Armies—I trust, however, though this is not our condition, and though matters do appear somewhat gloomy at present, that a steady perseverance, and our spirited exertions, will put things right again. It behoves every man to turn out and act with vigour at this juncture—Every motive of Self preservation—of Liberty and happiness has a claim upon our efforts, and requires our aid. Surely the Militia do not mean to be supine spectators of their own and their Country’s ruin. I cannot entertain so ungenerous a thought, and one so unworthy and derogatory of their former characters—The panic, I flatter myself, is nearly subsided, and I doubt not but they will give the Army every possible assistance—The enquiry you mention, will certainly be made, and in the course of a short time, I suppose as soon as circumstances will admit it. I have the honor to be with great Respt Sir Your most obedient Servant

Go. Washington

